AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: August 18, 2020
FOR THE SOUTHERN DISTRICT OF NEW YORK
Index # 1:19-cv-09996-AJN

 

 

 

Sergio Calderon Lara., et al Plaintiff
against
Knollwood Road Delicatessen, Inc., ef al Defendant
STATE OF NEW YORK Ss:
COUNTY OF ALBANY ”
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on September 14, 2020 ,at 11:00AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint Collective Action Under 29 U.S.C. §216(b), and Demand Letter
on

Knollwood Road Delicatessen Inc. a/k/a Knollwood Deli, Inc. , the
Defendant in this action, by delivering to and leaving with Sue Zouky :

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

Description of the person served: Approx.Age: 55-60 Approx. Wt) 125ibs Approx. Ht. "1

 

Color of skin: | White Hair color; Red/Blonde Sex: Female Other:

 

Sworn to before me on this

28th day of October 2020

Hhreh- LL live)

 

 

WEATHER MORIGERATO
NOTARY PUBLIC, STATE OF NEW YORK james berone
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES MAY 14, 2024
nvoice'VWork Order # $1845743

Servico. inc.. PO. Box 871. Atsany. NY 122017
